Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


                   ELSA PEREZ                       Case No.:

                      Plaintiff,

                         v.

  DSM FLORIDA, LLC D/B/A DESIGNSCAPES

                    Defendant.


                - COMPLAINT AND DEMAND FOR JURY TRIAL -

         Plaintiff ELSA PEREZ by and through the undersigned counsel, hereby files

 this Complaint against the above-named Defendant, DSM FLORIDA, LLC d/b/a

 DESIGNSCAPES.

                               NATURE OF THE CASE

    1.      This is an action brought by Plaintiff ELSA PEREZ, (hereafter “Plaintiff”)

            against her former employer, Defendant DSM FLORIDA, LLC d/b/a

            DESIGNSCAPES (hereafter referred to as “Defendant”) for violations of

            the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”),

            and to recover unpaid wages.

                               JURISDICTION AND VENUE

    2.      This Court has subject matter jurisdiction conferred by 29 U.S.C. §

            216(b) and 28 U.S.C. § 1331. This Court also has supplemental

            jurisdiction over Plaintiff’s state law wage claim pursuant to 28 U.S.C. §
Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 2 of 7 PageID 2




          1367 because it arises from a common nucleus of operative facts and is

          so related to Plaintiff’s FLSA claims, so as to constitute the same case

          or controversy under Article III of the U.S. Constitution.

    3.    Venue is proper in the Tampa Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Sarasota County has the greatest nexus with the cause because it is the

          place where Plaintiff provided services and Defendant conducted

          business.

                                          PARTIES

    4.    Plaintiff, ELSA PEREZ, a resident of Manatee County, was a former

          employee of Defendant who worked at DSM FLORIDA, LLC d/b/a

          DESIGNSCAPES.

    5.    Plaintiff, ELSA PEREZ, is an employee as defined by the laws under

          which this action is brought.

    6.    Defendant DSM FLORIDA, LLC d/b/a DESIGNSCAPES is an employer

          as defined by the laws under which this action is brought.

    7.    Defendant DSM FLORIDA, LLC D/B/A DESIGNSCAPES is a Florida

          Limited Liability Company that provides landscaping, maintenance,

          design, and irrigation services to businesses and homes.

    8.    DesignScapes is a fictitious name under which Defendant DSM

          FLORIDA, LLC conducts business.




                                                                         Page 2 of 7
Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 3 of 7 PageID 3




                                       COVERAGE

    9.    Defendant DSM FLORIDA, LLC d/b/a DESIGNSCAPES is an enterprise

          engaged in commerce or in the production of goods for commerce,

          covered by the FLSA, and as defined by 29 U.S.C. § 203.

    10.   Defendant DSM FLORIDA, LLC D/B/A DESIGNSCAPES is engaged in

          the landscaping, design, irrigation, and maintenance industry, and is

          thus engaged in interstate commerce, inter alia, by working on or

          otherwise handling goods moving in interstate commerce, through the

          purchase or rental of landscaping equipment in interstate commerce; the

          purchase of tools and materials moving in interstate commerce; and/or

          through electronic payments, checks, wire transfers and credit card

          payments (or purchases) to entities outside the state of Florida, banks

          outside the state of Florida, and/or credit or finance companies outside

          the state of Florida.

    11.   Defendant accepts payment from customers through credit cards and/or

          checks from banks located outside the state of Florida. Defendant also

          hosts one or more websites viewed by potential customers across state

          lines, and send faxes, emails, and other communications across state

          lines.

    12.   Upon information and belief, Defendant’s annual gross volume of sales

          exceeded $500,000/year at all relevant times.




                                                                       Page 3 of 7
Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 4 of 7 PageID 4




    13.   Defendant DSM FLORIDA, LLC d/b/a DESIGNSCAPES is an employer

          within the definition of the FLSA, 29 U.S.C. § 203.

    14.   During the term of her employment, Plaintiff ELSA PEREZ was engaged

          in commerce and was therefore subject to the individual coverage of the

          FLSA. 29 U.S.C. § 206.

    15.   The services performed by Plaintiff were essential, necessary, and an

          integral part of the business conducted by Defendant.

    16.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

          29 U.S.C. § § 207 and 206.

                                FACTUAL BACKGROUND

    17.   Plaintiff ELSA PEREZ was employed by Defendant DSM FLORIDA, LLC

          d/b/a DESIGNSCAPES from 2018 to April 2019.

    18.   Plaintiff held a landscaper and lead position at the time of separation.

    19.   Plaintiff’s duties were mainly landscaping and maintenance.

    20.   Plaintiff was an hourly employee.

    21.   Plaintiff’s last hourly rate was $14.00 per hour.

    22.   During her employment with Defendant, Plaintiff was classified as non-

          exempt.

    23.   Plaintiff did not satisfy any of the requirements for FLSA exemptions set

          forth in the FLSA.

    24.   Plaintiff was not paid her last check (of about 59 hours), and a check in

          arrears of approximately $400.00. With respect to the last check, the




                                                                         Page 4 of 7
Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 5 of 7 PageID 5




          same remained unpaid as Defendant intended to deduct amounts

          related to a work-related accident.

    25.   Defendant’s actions were willful and/or showed reckless disregard as to

          whether its conduct was prohibited by the FLSA.

    26.   Plaintiff’s time and payroll records (including the hours worked in each

          workweek) should be in Defendant’s custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is currently unknown.

                                     COUNT I
                          FLSA MINIMUM WAGE VIOLATIONS

    27.   Plaintiff re-alleges and incorporates the allegations contained in

          Paragraphs 1 through 26 above.

    28.   Plaintiff ELSA PEREZ performed work for Defendant DSM FLORIDA,

          LLC d/b/a DESIGNSCAPES for which she was not compensated.

    29.   Defendant DSM FLORIDA, LLC d/b/a DESIGNSCAPES did not pay

          Plaintiff the minimum wage required by the FLSA by not fully paying her

          last check (of about 59 hours), and a check in arrears of approximately

          $400.00 (estimated in 28 hours).

    30.   The actions of Defendant set forth above of failing to pay Plaintiff the

          statutory minimum wage constitute a violation of 29 U.S.C. §206.

    31.   Defendant’s actions were willful and/or showed reckless disregard for

          the provisions of the F.L.S.A.




                                                                       Page 5 of 7
Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 6 of 7 PageID 6




                                    COUNT II
                     UNPAID WAGES UNDER FLORIDA COMMON LAW

    32.      Plaintiff ELSA PEREZ re-alleges and incorporates the allegations

             contained in Paragraphs 1 through 26 above.

    33.      During the period of her employment, Plaintiff ELSA PEREZ performed

             work for Defendant DSM FLORIDA, LLC d/b/a DESIGNSCAPES and

             Defendant agreed to compensate Plaintiff for all hours worked.

    34.      Defendant DSM FLORIDA, LLC D/B/A DESIGNSCAPES failed and

             refused to compensate Plaintiff all wages owed by not fully paying her

             the last check (of about 59 hours), and a check in arrears of

             approximately $400.00 (estimated in 28 hours).

    35.      As a result of the foregoing, Plaintiff ELSA PEREZ has suffered

             damages and has incurred in attorneys’ fees and costs.

    36.      Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to

             reasonable attorneys’ fees and costs incurred in the prosecution of her

             unpaid wages claim.

                               PRAYER FOR RELIEF

          WHEREFORE, Plaintiff ELSA PEREZ respectfully requests judgment

 against Defendant DSM FLORIDA, LLC D/B/A DESIGNSCAPES, and the

 following damages:

          a. Pre-judgment interest;

          b. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

          c. Plaintiff’s minimum wage rate;



                                                                         Page 6 of 7
Case 8:19-cv-02225-JSM-AEP Document 1 Filed 09/06/19 Page 7 of 7 PageID 7




          d. Liquidated damages in an amount equal to the unpaid minimum wages

             owed in accordance with 29 U.S.C. § 216(b);

          e. Plaintiff’s unpaid wages pursuant to Florida Common Law;

          f. Attorneys’ fees and costs as provided by Section 448.08, Fla. Stat.;

          g. Such further relief as the Court deems just and appropriate.

                                 DEMAND FOR JURY TRIAL

    37.      Plaintiff requests a jury trial to the extent authorized by law.



    Dated: September 6, 2019                         Respectfully submitted,

                                                     CYNTHIA GONZALEZ P.A.
                                                     1936 W MLK Blvd.
                                                     Suite 206
                                                     Tampa, Florida 33607
                                                     Telephone: 813.333.1322
                                                     Toll free: 888.WagesDue
                                                     Fax: 866.593.6771
                                                      WagesDue.com

                                                     s/ Cynthia Gonzalez
                                                     Cynthia M. Gonzalez
                                                     Florida Bar No. 53052
                                                     Attorney for Plaintiff
                                                     cynthia@wagesdue.com




                                                                                Page 7 of 7
